DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-6, 8-11, 13-16, 18-20 are subject under examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.       The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.      Claims 1, 3-6, 8-11, 13-16, 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande (US-20170180995-A1) in view of Nakarmi (US 2020/0162900 A1).

Regarding claim 1, Deshpande teaches a paging processing method; comprising:
receiving, by a terminal device, a first paging message, wherein the first paging message carries a first paging identity (see para 0044 “The UE 115 receives the paging message that includes the secure UE identifier”; see para 0043 “The paging message may include the secured UE identifier that is calculated between the UE 115 and the MME. Each base station 105 within the tracking area may send the paging message with the secured UE identifier.”) and first indication information, and the first indication information is used to indicate that the first paging identity is a security-protected paging identity (see para 0038“The MME 130-a may respond with a confirmation that it supports secured paging...The secured UE identifier may be based on the negotiated security configuration. The secured UE identifier may be based on the security configuration and may include a secured identifier associated with the UE.” see para 0047 “The MME 130-a may respond with a confirmation that it supports secured paging”;);
 performing, by the terminal device, based on the first indication information, security verification on the first paging identity by using a security context obtained by negotiating with a mobility management network element by the terminal device, to obtain a second paging identity (see para 0038 “ Aspects of the secured UE identifier may be calculated based on a security context between the UE and the trusted source. see para 0047 “The UE 115-a and the MME 130-a may negotiate a security configuration during the attach procedure. Broadly, the negotiation to establish the security configuration may provide for NAS layer security (e.g., ciphering and integrity protection) to be completed prior to paging. This may ensure that the UE 115-a and the MME 130-a each share the same security context, e.g., key access security management entity (K.sub.asme) which may be associated with a security key shared by the UE 115-a and the MME 130-a”; see para 0048 “The UE 115-a may use DL NAS count counter variable in combination with the security key as an input to precalculate an expected secured UE identifier and to decipher the secured UE identifier received in the paging message.)[ deciphered the secured UE identifier is interpreted as second paging identity].
	Deshpande doesn’t teach processing, by the terminal device, the first paging message based on the second paging identity and an identity of the terminal device including: responding, by the terminal device, to the first paging message when determining that the second paging identity is consistent with the identity of the terminal device; ignoring, by the terminal device, the first paging message when determining that the second paging identity is inconsistent with the identity of the terminal device, and the second paging identity is a paging identity of the terminal device. 
 Nakarmi (US 2020/0162900 A1) teaches processing, by the terminal device, the first paging message based on the second paging identity and an identity of the terminal device( See para 0037 “paging message 18 (or simply “page”) to the wireless device 16. The page 18 includes a paging identifier 18A.”.. The paging identifier 18A identifies the target of the page 18, e.g., a particular wireless device used by or otherwise associated with a particular subscriber… A wireless device 16 examines the paging identifier 18A to determine whether the device 16 is the target of the page 18. If the device 16 is not the target of the page 18, the device 16 may simply ignore the page 18. if the device 16 is the target of the page 18, the device 16 may respond to the page 18 by transmitting a response message 22 (or simply “response”)”; para 0044 “In some embodiments, for example, this entails determining whether the paging identifier matches the encrypted subscription identifier, at least in part, and responding to or ignoring the page depending on whether the paging identifier matches the encrypted subscription identifier according to the determining”; para 0038 “encrypted subscription identifier may be for instance International mobile subscriber Identity (IMSI))[ responding or ignoring is interpreted as processing; paging identifier is interpreted as the second paging identity and encrypted subscription identifier/ IMSI is interpreted as the identity of the terminal device] including responding, by the terminal device, to the first paging message when determining that the second paging identity is consistent with the identity of the terminal device (See para 0037 “paging message 18 (or simply “page”) to the wireless device 16. The page 18 includes a paging identifier 18A.”.. The paging identifier 18A identifies the target of the page 18, e.g., a particular wireless device used by or otherwise associated with a particular subscriber… A wireless device 16 examines the paging identifier 18A to determine whether the device 16 is the target of the page 18. If the device 16 is not the target of the page 18, the device 16 may simply ignore the page 18. if the device 16 is the target of the page 18, the device 16 may respond to the page 18 by transmitting a response message 22 (or simply “response”)”;  para 0044 “In some embodiments, for example, this entails determining whether the paging identifier matches the encrypted subscription identifier, at least in part, and responding to or ignoring the page depending on whether the paging identifier matches the encrypted subscription identifier according to the determining”; para 0038 “encrypted subscription identifier may be for instance International mobile subscriber Identity (IMSI)”[ paging identifier is compared with the encrypted subscription identifier, IMSI, known as terminal/ subscriber ID , If it matches a response message is sent); ignoring, by the terminal device, the first paging message when determining that the second paging identity is inconsistent with the identity of the terminal device (see para 0044 “In some embodiments, for example, this entails determining whether the paging identifier matches the encrypted subscription identifier, at least in part, and responding to or ignoring the page depending on whether the paging identifier matches the encrypted subscription identifier according to the determining.”; see para 0037 “A wireless device 16 examines the paging identifier 18A to determine whether the device 16 is the target of the page 18. If the device 16 is not the target of the page 18, the device 16 may simply ignore the page 18”) and the second paging identity is a paging identity of the terminal device (See para 0037 “The paging identifier 18A identifies the target of the page 18, e.g., a particular wireless device used by or otherwise associated with a particular subscriber”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the  responding or ignoring by the terminal device when it is determined that the second paging identity is  consistent/ inconsistent with the identity of the terminal device in the system of Deshpande. The motivation is to preserve the privacy of the wireless device (Nakarmi: See para 0006)


Regarding claim 11, Deshpande teaches a paging processing apparatus (see para  “The UE 115”) comprising: 
At least one processor coupled with a memory, wherein at least one processor is configured to execute instructions stored in the memory, to enable the paging processing apparatus to perform the following operations (See para 0157 “The functions of each unit may also be implemented, in whole or in part, with instructions embodied in a memory, formatted to be executed by one or more general or application-specific processors.”):
receiving a first paging message, wherein the first paging message carries a first paging identity (see para 0044 “The UE 115 receives the paging message that includes the secure UE identifier”; see para 0043 “The paging message may include the secured UE identifier that is calculated between the UE 115 and the MME. Each base station 105 within the tracking area may send the paging message with the secured UE identifier.”) and first indication information, and the first indication information is used to indicate that the first paging identity is a security-protected paging identity (see para 0038“The MME 130-a may respond with a confirmation that it supports secured paging...The secured UE identifier may be based on the negotiated security configuration. The secured UE identifier may be based on the security configuration and may include a secured identifier associated with the UE.” see para 0047 “The MME 130-a may respond with a confirmation that it supports secured paging”);
 performing based on the first indication information in the first paging message received by the receiving unit, security verification on the first paging identity by using a security context obtained by negotiating with a mobility management network element by the terminal device, to obtain a second paging identity (see para 0038 “ Aspects of the secured UE identifier may be calculated based on a security context between the UE and the trusted source...see para 0047 “The UE 115-a and the MME 130-a may negotiate a security configuration during the attach procedure. Broadly, the negotiation to establish the security configuration may provide for NAS layer security (e.g., ciphering and integrity protection) to be completed prior to paging. This may ensure that the UE 115-a and the MME 130-a each share the same security context, e.g., key access security management entity (K.sub.asme) which may be associated with a security key shared by the UE 115-a and the MME 130-a”; see para 0048 “The UE 115-a may use DL NAS count counter variable in combination with the security key as an input to precalculate an expected secured UE identifier and to decipher the secured UE identifier received in the paging message.)[ deciphered the secured UE identifier is interpreted as second paging identity].
Deshpande doesn’t teach processing the first paging message based on the second paging identity and an identity of the paging processing apparatus including: responding to the first paging message when determining that the second paging identity is consistent with the identity of the paging processing apparatus; ignoring the first paging message when determining that the second paging identity is inconsistent with the identity of the paging processing apparatus, and the second paging identity is a paging identity of the paging processing apparatus. 
 Nakarmi (US 2020/0162900 A1) teaches processing the first paging message based on the second paging identity and an identity of the paging processing apparatus ( See para 0037 “paging message 18 (or simply “page”) to the wireless device 16. The page 18 includes a paging identifier 18A.”.. The paging identifier 18A identifies the target of the page 18, e.g., a particular wireless device used by or otherwise associated with a particular subscriber… A wireless device 16 examines the paging identifier 18A to determine whether the device 16 is the target of the page 18. If the device 16 is not the target of the page 18, the device 16 may simply ignore the page 18. if the device 16 is the target of the page 18, the device 16 may respond to the page 18 by transmitting a response message 22 (or simply “response”)”; para 0044 “In some embodiments, for example, this entails determining whether the paging identifier matches the encrypted subscription identifier, at least in part, and responding to or ignoring the page depending on whether the paging identifier matches the encrypted subscription identifier according to the determining”; para 0038 “encrypted subscription identifier may be for instance International mobile subscriber Identity (IMSI))[ responding or ignoring is interpreted as processing; paging identifier is interpreted as the second paging identity and encrypted subscription identifier/ IMSI is interpreted as the identity of the terminal device] including responding to the first paging message when determining that the second paging identity is consistent with the identity of the paging processing apparatus (See para 0037 “paging message 18 (or simply “page”) to the wireless device 16. The page 18 includes a paging identifier 18A.”.. The paging identifier 18A identifies the target of the page 18, e.g., a particular wireless device used by or otherwise associated with a particular subscriber… A wireless device 16 examines the paging identifier 18A to determine whether the device 16 is the target of the page 18. If the device 16 is not the target of the page 18, the device 16 may simply ignore the page 18. if the device 16 is the target of the page 18, the device 16 may respond to the page 18 by transmitting a response message 22 (or simply “response”)”;  para 0044 “In some embodiments, for example, this entails determining whether the paging identifier matches the encrypted subscription identifier, at least in part, and responding to or ignoring the page depending on whether the paging identifier matches the encrypted subscription identifier according to the determining”; para 0038 “encrypted subscription identifier may be for instance International mobile subscriber Identity (IMSI)”[ paging identifier is compared with the encrypted subscription identifier, IMSI, known as terminal/ subscriber ID , If it matches a response message is sent); ignoring the first paging message when determining that the second paging identity is inconsistent with the identity of the paging processing apparatus (see para 0044 “In some embodiments, for example, this entails determining whether the paging identifier matches the encrypted subscription identifier, at least in part, and responding to or ignoring the page depending on whether the paging identifier matches the encrypted subscription identifier according to the determining.”; see para 0037 “A wireless device 16 examines the paging identifier 18A to determine whether the device 16 is the target of the page 18. If the device 16 is not the target of the page 18, the device 16 may simply ignore the page 18”) and the second paging identity is a paging identity of the paging processing apparatus (See para 0037 “The paging identifier 18A identifies the target of the page 18, e.g., a particular wireless device used by or otherwise associated with a particular subscriber”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the  responding or ignoring by the terminal device when it is determined that the second paging identity is  consistent/ inconsistent with the identity of the terminal device in the system of Deshpande. The motivation is to preserve the privacy of the wireless device (Nakarmi: See para 0006)

Regarding claim 6, Deshpande teaches a paging processing method; comprising:
receiving, by a terminal device, a first paging message from a first network device, wherein the first paging message carries a first paging identity (see para 0044 “The UE 115 receives the paging message that includes the secure UE identifier”; see para 0043 “The paging message may include the secured UE identifier that is calculated between the UE 115 and the MME. Each base station 105 within the tracking area may send the paging message with the secured UE identifier.”) and first indication information, and the first indication information is used to indicate that the first paging identity is a security-protected paging identity (see para 0038“The MME 130-a may respond with a confirmation that it supports secured paging...The secured UE identifier may be based on the negotiated security configuration. The secured UE identifier may be based on the security configuration and may include a secured identifier associated with the UE.” See para 0015 “security configuration comprises a sequence number…the secured UE identifier comprises at least a portion of the sequence number”)[ since security configuration comprises a sequence number , therefore sequence number is interpreted as indication of security indication information;  the secured UE identifier comprises at least a portion of the sequence number shows the first paging identity is a security-protected paging identity];
when a communication link between the terminal device and the first network device is in an inactive state (see para 0044 “The UE 115 may, in some cases, have pre-calculated an expected secured UE identifier based on the security configuration ( see para 0051 “At 220, the UE 115-a may enter an idle mode where it does not have an active connection. The UE 115-a may periodically wake up and monitor the medium to receive paging messages”), performing, by the terminal device based on the first indication information, security verification on the first paging identity by using a security context obtained by negotiating with the first network device by the terminal device, to obtain a second paging identity(see para 0038 “ Aspects of the secured UE identifier may be calculated based on a security context between the UE and the trusted source.” ;see para 0047 “The UE 115-a and the MME 130-a may negotiate a security configuration during the attach procedure. Broadly, the negotiation to establish the security configuration may provide for NAS layer security (e.g., ciphering and integrity protection) to be completed prior to paging. This may ensure that the UE 115-a and the MME 130-a each share the same security context, e.g., key access security management entity (K.sub.asme) which may be associated with a security key shared by the UE 115-a and the MME 130-a”; see para 0048 “The UE 115-a may use DL NAS count counter variable in combination with the security key as an input to precalculate an expected secured UE identifier and to decipher the secured UE identifier received in the paging message.)[ deciphered the secured UE identifier is interpreted as second paging identity].
	Deshpande doesn’t teach processing, by the terminal device, the first paging message based on the second paging identity and an identity of the terminal device including: responding, by the terminal device, to the first paging message when determining that the second paging identity is consistent with the identity of the terminal device; ignoring, by the terminal device, the first paging message when determining that the second paging identity is inconsistent with the identity of the terminal device, and the second paging identity is a paging identity of the terminal device. 
 Nakarmi (US 2020/0162900 A1) teaches processing, by the terminal device, the first paging message based on the second paging identity and an identity of the terminal device( See para 0037 “paging message 18 (or simply “page”) to the wireless device 16. The page 18 includes a paging identifier 18A.”.. The paging identifier 18A identifies the target of the page 18, e.g., a particular wireless device used by or otherwise associated with a particular subscriber… A wireless device 16 examines the paging identifier 18A to determine whether the device 16 is the target of the page 18. If the device 16 is not the target of the page 18, the device 16 may simply ignore the page 18. if the device 16 is the target of the page 18, the device 16 may respond to the page 18 by transmitting a response message 22 (or simply “response”)”; para 0044 “In some embodiments, for example, this entails determining whether the paging identifier matches the encrypted subscription identifier, at least in part, and responding to or ignoring the page depending on whether the paging identifier matches the encrypted subscription identifier according to the determining”; para 0038 “encrypted subscription identifier may be for instance International mobile subscriber Identity (IMSI))[ responding or ignoring is interpreted as processing; paging identifier is interpreted as the second paging identity and encrypted subscription identifier/ IMSI is interpreted as the identity of the terminal device] including responding, by the terminal device, to the first paging message when determining that the second paging identity is consistent with the identity of the terminal device (See para 0037 “paging message 18 (or simply “page”) to the wireless device 16. The page 18 includes a paging identifier 18A.”.. The paging identifier 18A identifies the target of the page 18, e.g., a particular wireless device used by or otherwise associated with a particular subscriber… A wireless device 16 examines the paging identifier 18A to determine whether the device 16 is the target of the page 18. If the device 16 is not the target of the page 18, the device 16 may simply ignore the page 18. if the device 16 is the target of the page 18, the device 16 may respond to the page 18 by transmitting a response message 22 (or simply “response”)”;  para 0044 “In some embodiments, for example, this entails determining whether the paging identifier matches the encrypted subscription identifier, at least in part, and responding to or ignoring the page depending on whether the paging identifier matches the encrypted subscription identifier according to the determining”; para 0038 “encrypted subscription identifier may be for instance International mobile subscriber Identity (IMSI)”[ paging identifier is compared with the encrypted subscription identifier, IMSI, known as terminal/ subscriber ID , If it matches a response message is sent); ignoring, by the terminal device, the first paging message when determining that the second paging identity is inconsistent with the identity of the terminal device (see para 0044 “In some embodiments, for example, this entails determining whether the paging identifier matches the encrypted subscription identifier, at least in part, and responding to or ignoring the page depending on whether the paging identifier matches the encrypted subscription identifier according to the determining.”; see para 0037 “A wireless device 16 examines the paging identifier 18A to determine whether the device 16 is the target of the page 18. If the device 16 is not the target of the page 18, the device 16 may simply ignore the page 18”) and the second paging identity is a paging identity of the terminal device (See para 0037 “The paging identifier 18A identifies the target of the page 18, e.g., a particular wireless device used by or otherwise associated with a particular subscriber”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the  responding or ignoring by the terminal device when it is determined that the second paging identity is  consistent/ inconsistent with the identity of the terminal device in the system of Deshpande. The motivation is to preserve the privacy of the wireless device (Nakarmi: See para 0006)

Regarding claim 16, Deshpande teaches a paging processing apparatus, comprising:
	at least one processor coupled with a memory, wherein the at least one processor is configured to execute instructions stored in the memory, to enable the paging processing apparatus to perform the following operations (See para 0157 “The functions of each unit may also be implemented, in whole or in part, with instructions embodied in a memory, formatted to be executed by one or more general or application-specific processors.”)
receiving a first paging message from a first network device, wherein the first paging message carries a first paging identity “(see para 0044 “The UE 115 receives the paging message that includes the secure UE identifier”; see para 0043 “The paging message may include the secured UE identifier that is calculated between the UE 115 and the MME. Each base station 105 within the tracking area may send the paging message with the secured UE identifier.”) and first indication information, and the first indication information is used to indicate that the first paging identity is a security-protected paging identity (see para 0038“The MME 130-a may respond with a confirmation that it supports secured paging...The secured UE identifier may be based on the negotiated security configuration. The secured UE identifier may be based on the security configuration and may include a secured identifier associated with the UE.” See para 0015 “security configuration comprises a sequence number…the secured UE identifier comprises at least a portion of the sequence number”)[ since security configuration comprises a sequence number , therefore sequence number is interpreted as indication of security indication information;  the secured UE identifier comprises at least a portion of the sequence number shows the first paging identity is a security-protected paging identity];
when determining that a communication link between the paging processing apparatus  and the first network device is in an inactive state (see para 0044 “The UE 115 may, in some cases, have pre-calculated an expected secured UE identifier based on the security configuration;  see para 0051 “At 220, the UE 115-a may enter an idle mode where it does not have an active connection. The UE 115-a may periodically wake up and monitor the medium to receive paging messages”), performing, by the terminal device based on the first indication information, security verification on the first paging identity by using a security context obtained by negotiating with the first network device by paging processing apparatus, to obtain a second paging identity(see para 0038 “ Aspects of the secured UE identifier may be calculated based on a security context between the UE and the trusted source.” ;see para 0047 “The UE 115-a and the MME 130-a may negotiate a security configuration during the attach procedure. Broadly, the negotiation to establish the security configuration may provide for NAS layer security (e.g., ciphering and integrity protection) to be completed prior to paging. This may ensure that the UE 115-a and the MME 130-a each share the same security context, e.g., key access security management entity (K.sub.asme) which may be associated with a security key shared by the UE 115-a and the MME 130-a”; see para 0048 “The UE 115-a may use DL NAS count counter variable in combination with the security key as an input to precalculate an expected secured UE identifier and to decipher the secured UE identifier received in the paging message.)[ deciphered the secured UE identifier is interpreted as second paging identity].
Deshpande doesn’t teach processing the first paging message based on the second paging identity and an identity of the paging processing apparatus includes: responding to the first paging message when determining that the second paging identity is consistent with the identity of the paging processing apparatus; ignoring the first paging message when determining that the second paging identity is inconsistent with the identity of the paging processing apparatus, and the second paging identity is a paging identity of the paging processing apparatus. 
 Nakarmi (US 2020/0162900 A1) teaches processing the first paging message based on the second paging identity and an identity of the paging processing apparatus ( See para 0037 “paging message 18 (or simply “page”) to the wireless device 16. The page 18 includes a paging identifier 18A.”.. The paging identifier 18A identifies the target of the page 18, e.g., a particular wireless device used by or otherwise associated with a particular subscriber… A wireless device 16 examines the paging identifier 18A to determine whether the device 16 is the target of the page 18. If the device 16 is not the target of the page 18, the device 16 may simply ignore the page 18. if the device 16 is the target of the page 18, the device 16 may respond to the page 18 by transmitting a response message 22 (or simply “response”)”; para 0044 “In some embodiments, for example, this entails determining whether the paging identifier matches the encrypted subscription identifier, at least in part, and responding to or ignoring the page depending on whether the paging identifier matches the encrypted subscription identifier according to the determining”; para 0038 “encrypted subscription identifier may be for instance International mobile subscriber Identity (IMSI))[ responding or ignoring is interpreted as processing; paging identifier is interpreted as the second paging identity and encrypted subscription identifier/ IMSI is interpreted as the identity of the terminal device] includes responding to the first paging message when determining that the second paging identity is consistent with the identity of the paging processing apparatus (See para 0037 “paging message 18 (or simply “page”) to the wireless device 16. The page 18 includes a paging identifier 18A.”.. The paging identifier 18A identifies the target of the page 18, e.g., a particular wireless device used by or otherwise associated with a particular subscriber… A wireless device 16 examines the paging identifier 18A to determine whether the device 16 is the target of the page 18. If the device 16 is not the target of the page 18, the device 16 may simply ignore the page 18. if the device 16 is the target of the page 18, the device 16 may respond to the page 18 by transmitting a response message 22 (or simply “response”)”;  para 0044 “In some embodiments, for example, this entails determining whether the paging identifier matches the encrypted subscription identifier, at least in part, and responding to or ignoring the page depending on whether the paging identifier matches the encrypted subscription identifier according to the determining”; para 0038 “encrypted subscription identifier may be for instance International mobile subscriber Identity (IMSI)”[ paging identifier is compared with the encrypted subscription identifier, IMSI, known as terminal/ subscriber ID , If it matches a response message is sent); ignoring the first paging message when determining that the second paging identity is inconsistent with the identity of the paging processing apparatus (see para 0044 “In some embodiments, for example, this entails determining whether the paging identifier matches the encrypted subscription identifier, at least in part, and responding to or ignoring the page depending on whether the paging identifier matches the encrypted subscription identifier according to the determining.”; see para 0037 “A wireless device 16 examines the paging identifier 18A to determine whether the device 16 is the target of the page 18. If the device 16 is not the target of the page 18, the device 16 may simply ignore the page 18”) and the second paging identity is a paging identity of the paging processing apparatus (See para 0037 “The paging identifier 18A identifies the target of the page 18, e.g., a particular wireless device used by or otherwise associated with a particular subscriber”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the  responding or ignoring by the terminal device when it is determined that the second paging identity is  consistent/ inconsistent with the identity of the terminal device in the system of Deshpande. The motivation is to preserve the privacy of the wireless device (Nakarmi: See para 0006)

Regarding claim 3, 8, 13, 18, Deshpande teaches receiving, by the terminal device, a second paging message, wherein the second paging message does not carry the first indication information and ignoring, by the terminal device, the second paging message (see para 0006 “When the UE determines the paging message is not received from a trusted source, the UE may ignore the paging message”)[ in case there is no second UE ID in the paging, terminal would not know if it is trusted source or not, therefore it would ignore the message]

Regarding claim 4, 9, 14, 19, Deshpande teaches wherein before the receiving, by a terminal device, a first paging message, the method further comprises:
determining, by the terminal device, that the mobility management network element supports a paging message carrying a security-protected paging identity. (see para 0047 “The MME 130-a may respond with a confirmation that it supports secured paging, e.g., in the attach accept message”)

Regarding claim 5, 10, 15, 20, Deshpande teaches sending, by the terminal device, a registration request to the mobility management network element, wherein the registration request carries third indication information, and the third indication information is used to indicate that the terminal device supports the paging message carrying the security-protected paging identity (See para 0048 “s. For example, the UE 115-a may provide an indication in attach request message (e.g., first UL non access stratum (NAS) message) that it supports secured paging procedure”);
receiving, by the terminal device, a registration accept message from the mobility management network element, wherein the registration accept message carries fourth indication information, and the fourth indication information is used to indicate that the mobility management network element supports the paging message carrying the security-protected paging identity (See para 0048 “The MME 130-a may respond with a confirmation that it supports secured paging, e.g., in the attach accept message.”); and
determining, by the terminal device based on the fourth indication information, that the mobility management network element supports the paging message carrying the security- protected paging identity. (See para 0048 “The MME 130-a may respond with a confirmation that it supports secured paging, e.g., in the attach accept message.”)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/Examiner, Art Unit 2416              

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416